Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to communications filed 10/11/2021. Claims 1 and 9 are amended. Claims  19-21 are added. Claims 3-5 and 11-13 are canceled. Claims 1, 2, 6-10 and 14-21 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20160314710 A1) (Jarc) in view of Hooper et al. (US 9616338 B1) (Hooper).
Re claims 9 and 14-16:
	[Claims 9 and 14-16]  Jarc teaches or at least suggests a method of simulating medical procedures in a virtual reality (VR) operating room (OR) scene for training a trainee (at least ¶ 6: medical simulations for medical procedure training), the method comprising: receiving from the trainee a selection of a type of medical procedure to be simulated; rendering a VR OR scene that corresponds to the selected type of medical procedure, and includes at least a simulated patient on which the medical procedure is being trained (at least ¶ 59:…simulator interface 220 can display options to a user, such as a number of different medical procedures to simulate, as well as various options, settings, and preferences for those medical procedures and for the components used in the simulation system…); simulating the selected medical procedure within the rendered VR OR scene;  displaying the simulation of the VR OR scene to the trainee (at least ¶ 66:… allows a virtual scene of the operating room and/or surgical site to be rendered…); receiving haptic input from a haptic medical tool for the trainee to manually manipulate during the simulation of the selected medical procedure (at least Jarc: ¶ 3: A simulator unit… can be coupled to a surgeon console instead of the actual other system components, to provide a surgeon with a simulation of performing the procedure. With such a system, the surgeon can learn how simulated instruments respond to manipulation of the console controls; ¶¶ 6, 8: generating a virtual environment using position signals that describe at least one of a position and a configuration of a physical surgical instrument relative to a physical surgical site. The simulation processing component updates the virtual environment according to changes in the position signals and according to control signals corresponding to inputs by a user of the system. The updating of the virtual environment comprises moving a virtual surgical instrument within the virtual environment, where an interaction of the virtual surgical instrument with a virtual surgical site of the virtual environment is defined at least partly by a physical relationship between the physical surgical instrument and the physical surgical site The simulation processing component outputs a representation of a simulation state signal indicative of a current state of the virtual environment. Various implementations can include a dummy instrument, anatomical model, control console, display device, teleoperable medical device, and/or other variations…; ¶ 21: use of an anatomical model in simulated medical procedures that include the use of both teleoperated and manual surgical instruments; ¶ 38: simulation processing component 102 can use the inputs to update a virtual environment of the simulation); rendering the manual manipulations of the haptic medical tool by the trainee into, the simulation of the selected medical procedure, selected to maintain uninterrupted 3D VR interactive simulation of the selected medical procedure (at least ¶ 66:… allows a virtual scene of the operating room and/or surgical site to be rendered…).
	Jarc appears to be silent on but Hooper which relates to computing techniques for generating virtual reality sessions (col 1, lines 6-7) teaches or at least suggests rendering the manual manipulations of the haptic medical tool by the trainee into the simulation of the selected medical procedure at a first predetermined frame rate, ([Claim 14]) wherein the rendering of the VR OR scene is carried out at a rate of at least 90 frames per second, ([Claim 15]) wherein the rendering of the manual manipulations of the haptic medical tool by the trainee is carried out  at a rate of the rendering of the VR OR scene, ([Claim 16]) wherein the rendering of the VR OR scene and the rendering of the manual manipulations of the haptic medical tool by the trainee carried out in parallel and at a same rate (col 1, lines 21-22: virtual reality may include audio and haptic components, in addition to a visual component; col 4, lines 42-45: game event data for a game session may be obtained via at least two game-state data capture techniques operating in parallel on a remote server as the virtual reality game session is being created on a VR gaming device; col 6, lines 38-39: parallel computing, such as virtual reality applications; col 10, lines 3-13: instruction execution underlying a virtual reality session may be performed across a plurality of parallel execution threads. For example, a VR object update thread 502 may process input, determine corresponding state updates for various virtual reality objects, and provide associated graphics engine function calls to a rendering thread 504. Rendering thread 504 may determine how the virtual reality objects should be rendered in accordance with the virtual reality objects' updated states and provide rending instructions to graphics API 224; col 11, lines 9-10: the virtual reality output instructions may also correspond to audio output, haptic output…; col 11, lines 20-22: a VR session capture thread 506 may be initiated by VR session capture component 238 in parallel with the VR session thread and the rendering thread; col 14, lines 64-67…graphics processing unit 208 may sample the generated visual data at particular frame rate (e.g. ninety frames per second (FPS)) and provide an output signal to VR output display device (optional) 214, causing VR output display device (optional) 214 to render a current state of the virtual reality scene; col 20, lines 27-32: graphics processing unit 208 may sample the generated visual data at particular frame rate (e.g. ninety frames per second (FPS)) and provide an output signal to VR output display device (optional) 214, causing VR output display device (optional) 214 to render a current state of the virtual reality scene). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the claimed features, as taught by Hooper within Jarc to predictably provide an enhanced simulator system for medical procedure training that would allow rendering a VR OR scene as claimed by generating visual data at particular frame rate (e.g. ninety frames per second (FPS)) and providing an output signal to VR output display device, causing VR output display device to render a current state of the virtual reality scene.
	Jarc as modified by Hooper teaches or at least suggests adjusting the rendered VR OR scene according to haptic input simulation information related to the rendered manual manipulations of the haptic medical tool by the trainee via a surface sharing module; and modifying the haptic input simulation information from the surface sharing module with post processing effects that comprise modifications of a visual appearance of at least one rendered object that corresponds to the haptic input simulation information, the  modifications being based on an environment in the virtual reality operating room (at least Jarc: ¶ 7: coordinating a simulated medical procedure using a simulation processing component and receiving position signals based on one or more positions of elements of a teleoperable medical device moved by at least one trainee during the simulated medical procedure. The elements are physically positionable relative to a physical surgical site in order to perform the simulated medical procedure. Simulation state signals are determined based on the position signals, where the simulation state signals are indicative of a current state of the simulated medical procedure including integration of the position signals from the teleoperable medical device. The simulation state signals are sent to at least one output device operative to output a representation of the simulation state signals. Various implementations of the method can include receiving the position signals in a simulated setup procedure for setup tasks performed by a trainee, and/or in a simulated surgical operation following the simulated setup procedure, outputting real-time feedback information to at least one trainee performing the tasks, and other variations; figure 12 and associated text; ¶ 35:…output a representation of the simulation state signals. The representation can be output using a variety of types of output, such as graphical (e.g., fully virtual/synthetic images, fully camera images, or combined camera/virtual images), tactile, haptic, aural, etc. For example, in a simulated setup procedure, the output representation can include graphical representations of physical instruments, displayed visual statuses, notifications, visual text and markers, audio cues and other output, haptic responses, and/or other output; ¶ 89: the simulation processing component processes visual overlay data to be overlaid on received images…such visual overlays can include text, graphics, and interface objects which provide feedback information such as alerts, instructions, etc. In some implementations, the visual overlays can provide indicators to instruct where arms, surgical instruments, or other components of the system should be positioned; ¶ 122: Indications can also be displayed to indicate the status of the arms relative to desired positions in a particular stage or block of a setup procedure…the highlight 608 can be of a particular color, pattern, or other distinguishing mark. A legend 610 can indicate that particular problem that indicated by highlight 608, which in this case is that the left manipulator arm (Patient Side Manipulator, PSM) 604 is not facing forward enough, e.g., toward an anatomical model…; ¶ 124: virtual reality or other generated images such as those of screen 600, and/or augmented reality (AR) ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest to users; ¶ 150:…the display screen 726 on the vision side cart 708 can display the same environment displayed on the screen 740 of the console 704. This allows an assistant user to view the scene that the console user is viewing, allowing greater assistance during the operation procedure; ¶ 182:…ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest, such as patient cart setup joints having incorrect positions highlighted).
Re claim 10:
	[Claim 10]  Jarc as modified by Hooper teaches or at least suggests displaying within the VR simulation at least one of: anatomy (at least Jarc: ¶ 6: Various implementations can include…anatomical model…; ¶ 83: a 3-D virtual environment can be displayed, including virtual anatomical structures that appear similarly to corresponding real anatomical structures).
Re claim 18:
	[Claim 18]  Jarc as modified by Hooper teaches or at least suggests wherein the haptic input simulation information comprises sensed motion and touch of the trainee (at least Jarc: ¶ 38: if a user moves levers, joysticks, or dials, selects particular buttons or touchscreen, or selects other controls, corresponding signals are provided to the simulation processing component 102; ¶ 66: static registration techniques can be used, where the user can move manipulator arms and instruments of the patient side cart 108 to touch the surface of the model at one or more known location…; ¶ 157: display screen 940 displays a virtual environment generated by the simulation processing component 104, which can be a 2D or 3D environment, and can be displayed on a touch-responsive screen).
Claims 1, 2, 6-8, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Hooper and MEGLAN  et al. (US 20130230837 A1) (MEGLAN).
Re claims 1, 6-8, 19 and 21:
	[Claims 1 and 6-8]  Jarc teaches or at least suggests a medical procedure simulation system configured to simulate medical procedures in a virtual reality (VR) operating room (OR) for training a trainee, the medical procedure simulation system (at least ¶ 6: medical simulations for medical procedure training) comprising: a user input device for the trainee to select a type of a medical procedure to be simulated by the medical procedure simulation system, wherein the medical procedure simulation system is configured to receive the selected type of medical procedure and to generate a simulation of the selected medical procedure for the training (at least ¶ 59:…simulator interface 220 can display options to a user, such as a number of different medical procedures to simulate, as well as various options, settings, and preferences for those medical procedures and for the components used in the simulation system…); a VR simulation system configured to render the VR OR scene that corresponds to the selected type of medical procedure and includes at least a simulated patient on which the simulated medical procedure is being trained (at least ¶ 66:… allows a virtual scene of the operating room and/or surgical site to be rendered…).
	Jarc additionally discloses the simulation is an interactive one that involves the simulation processing component 102 receiving a number of inputs from the other components of the system based on user manipulation of those components within the simulation. The simulation processing component also provides a number of outputs based on those inputs, where the outputs can coordinate the components of the simulation system and provide output to users of the system via any of different types of output devices (display screens, audio speakers, motors, etc.) provided on one or more of the components of the system 100 (¶ 33). However, Jarc appears to be silent on but Hooper which relates to computing techniques for generating virtual reality sessions (col 1, lines 6-7) teaches or at least suggests a VR headset coupled to the VR simulation system for the trainee to view the VR OR scene (at least col 1, lines 24-49: visual component of a virtual reality may be displayed either on a computer screen or with a stereoscopic head-mounted display (HMD)…). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the head-mounted display of Hooper within Jarc so as to predictably provide an enhanced simulator system for medical procedure training that would provide an additional or alternative visual output device to a trainee.
	Jarc as modified by Hooper teaches or at least suggests a haptic medical tool for the trainee to manually manipulate during the simulation of the selected medical procedure; a haptics medical simulation system that is configured to render the manual manipulations of the haptic medical tool by the trainee into the simulation of the selected medical procedure; a surface sharing module coupled to the haptics medical simulation system and to the VR simulation system, the surface sharing module providing haptic input simulation information from the haptics medical simulation system to the VR simulation system, wherein the VR simulation system is further configured to render the VR OR with respect to the haptic input simulation information (at least Jarc: ¶ 3: A simulator unit… can be coupled to a surgeon console instead of the actual other system components, to provide a surgeon with a simulation of performing the procedure. With such a system, the surgeon can learn how simulated instruments respond to manipulation of the console controls; ¶¶ 6, 8: generating a virtual environment using position signals that describe at least one of a position and a configuration of a physical surgical instrument relative to a physical surgical site. The simulation processing component updates the virtual environment according to changes in the position signals and according to control signals corresponding to inputs by a user of the system. The updating of the virtual environment comprises moving a virtual surgical instrument within the virtual environment, where an interaction of the virtual surgical instrument with a virtual surgical site of the virtual environment is defined at least partly by a physical relationship between the physical surgical instrument and the physical surgical site The simulation processing component outputs a representation of a simulation state signal indicative of a current state of the virtual environment. Various implementations can include a dummy instrument, anatomical model, control console, display device, teleoperable medical device, and/or other variations…; ¶ 21: use of an anatomical model in simulated medical procedures that include the use of both teleoperated and manual surgical instruments; ¶ 38: simulation processing component 102 can use the inputs to update a virtual environment of the simulation); and wherein the VR simulation system is further configured to modify the haptic input simulation information from the surface sharing module with post processing effects that comprise modifications of a visual appearance of at least one rendered object that corresponds to the haptic input simulation information, the modifications being based on an environment in the VR operating room scene (at least Jarc: ¶ 7: coordinating a simulated medical procedure using a simulation processing component and receiving position signals based on one or more positions of elements of a teleoperable medical device moved by at least one trainee during the simulated medical procedure. The elements are physically positionable relative to a physical surgical site in order to perform the simulated medical procedure. Simulation state signals are determined based on the position signals, where the simulation state signals are indicative of a current state of the simulated medical procedure including integration of the position signals from the teleoperable medical device. The simulation state signals are sent to at least one output device operative to output a representation of the simulation state signals. Various implementations of the method can include receiving the position signals in a simulated setup procedure for setup tasks performed by a trainee, and/or in a simulated surgical operation following the simulated setup procedure, outputting real-time feedback information to at least one trainee performing the tasks, and other variations; figure 12 and associated text; ¶ 35:…output a representation of the simulation state signals. The representation can be output using a variety of types of output, such as graphical (e.g., fully virtual/synthetic images, fully camera images, or combined camera/virtual images), tactile, haptic, aural, etc. For example, in a simulated setup procedure, the output representation can include graphical representations of physical instruments, displayed visual statuses, notifications, visual text and markers, audio cues and other output, haptic responses, and/or other output; ¶ 89: the simulation processing component processes visual overlay data to be overlaid on received images…such visual overlays can include text, graphics, and interface objects which provide feedback information such as alerts, instructions, etc. In some implementations, the visual overlays can provide indicators to instruct where arms, surgical instruments, or other components of the system should be positioned; ¶ 122: Indications can also be displayed to indicate the status of the arms relative to desired positions in a particular stage or block of a setup procedure…the highlight 608 can be of a particular color, pattern, or other distinguishing mark. A legend 610 can indicate that particular problem that indicated by highlight 608, which in this case is that the left manipulator arm (Patient Side Manipulator, PSM) 604 is not facing forward enough, e.g., toward an anatomical model…; ¶ 124: virtual reality or other generated images such as those of screen 600, and/or augmented reality (AR) ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest to users; ¶ 150:…the display screen 726 on the vision side cart 708 can display the same environment displayed on the screen 740 of the console 704. This allows an assistant user to view the scene that the console user is viewing, allowing greater assistance during the operation procedure; ¶ 182:…ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest, such as patient cart setup joints having incorrect positions highlighted).
	Jarc as modified by Hooper teaches of at least suggests the haptics medical simulation system and the VR simulation system are rendering the medical procedure simulation in parallel (at least Jarc: ¶ 41: multiple consoles can be each be operated by a dedicated user simultaneously during a medical procedure, e.g., to have each user control particular device instruments, to have one user assist the other in surgical exercises; ¶ 173: blocks 1206 and 1208 can be performed in any order and/or at least partially simultaneously). However, Jarc as modified by Hooper appears to be silent on but Hooper additionally teaches or at least suggests render(ing) the manual manipulations of the haptic medical tool by the trainee into the simulation of the selected medical procedure at a first predetermined frame rate, ([Claim 6]) wherein the VR simulation system renders at a rate of at least 90 frames per second, ([Claim 7]) wherein the haptics medical simulation renders at a rate of the VR simulation system, ([Claim 8]) wherein the haptics medical simulation system and the VR simulation system are rendering the medical procedure simulation in parallel and at a same rate (col 1, lines 21-22: virtual reality may include audio and haptic components, in addition to a visual component; col 4, lines 42-45: game event data for a game session may be obtained via at least two game-state data capture techniques operating in parallel on a remote server as the virtual reality game session is being created on a VR gaming device; col 6, lines 38-39: parallel computing, such as virtual reality applications; col 10, lines 3-13: instruction execution underlying a virtual reality session may be performed across a plurality of parallel execution threads. For example, a VR object update thread 502 may process input, determine corresponding state updates for various virtual reality objects, and provide associated graphics engine function calls to a rendering thread 504. Rendering thread 504 may determine how the virtual reality objects should be rendered in accordance with the virtual reality objects' updated states and provide rending instructions to graphics API 224; col 11, lines 9-10: the virtual reality output instructions may also correspond to audio output, haptic output…; col 11, lines 20-22: a VR session capture thread 506 may be initiated by VR session capture component 238 in parallel with the VR session thread and the rendering thread; col 14, lines 64-67…graphics processing unit 208 may sample the generated visual data at particular frame rate (e.g. ninety frames per second (FPS)) and provide an output signal to VR output display device (optional) 214, causing VR output display device (optional) 214 to render a current state of the virtual reality scene; col 20, lines 27-32: graphics processing unit 208 may sample the generated visual data at particular frame rate (e.g. ninety frames per second (FPS)) and provide an output signal to VR output display device (optional) 214, causing VR output display device (optional) 214 to render a current state of the virtual reality scene). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the claimed features, as taught by Hooper within Jarc as modified by Hooper so as to predictably provide an enhanced simulator system for medical procedure training that would allow rendering a VR OR scene as claimed by generating visual data at particular frame rate (e.g. ninety frames per second (FPS)) and providing an output signal to VR output display device, causing VR output display device to render a current state of the virtual reality scene.
Jarc as modified by Hooper appears to be silent on but MEGLAN which relates generally to surgical simulators (¶ 4) teaches or at least suggests maintain(ing) uninterrupted 3D VR interactive simulation of the selected medical procedure by the VR simulation system (at least ¶ 13: render the real time computer graphics generated video representation in 3D as left and right real time computer graphics generated video representations that are viewable through left and right sides, respectively, of the dual-eye eye piece to provide depth of view; ¶ 97: generator 50 continuously provides the updated 3D simulation to the processor 100 as real time simulation state data 340. The processor 100 continuously renders the data 340 into the video representation 350…; 98: The simulator 10 records information relating to the simulation (e.g., the continuous 3D simulation, the real time simulation state data 340, the real time computer graphics generated video representations 350, 400, the forces imparted by one or more simulated instruments 370,780 on the patient, objective analyses of the user's performance). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the continuously updated 3D simulation feature of MEGLAN within Jarc as modified by Hooper so as to predictably provide an enhanced simulator system for medical procedure training that would appropriately simulate real-world situations by enabling rendering of the 3D real time computer graphics generated video representation from real time simulation data.
	[Claims 19 and 21]  Jarc teaches or at least suggests a medical procedure simulation system configured to provide three-dimensional (3D) virtual reality (VR) simulation of a medical procedure selected by a trainee in a VR operating room (OR) scene (at least ¶ 6: medical simulations for medical procedure training), the medical procedure simulation system comprising: APPLICANT(S): NESICHI, Lior FILED:September 29, 2017a VR simulation system, configured to provide the VR OR scene that corresponds to the medical procedure and including at least a simulated patient (at least ¶ 59:…simulator interface 220 can display options to a user, such as a number of different medical procedures to simulate, as well as various options, settings, and preferences for those medical procedures and for the components used in the simulation system…; ¶ 66:… allows a virtual scene of the operating room and/or surgical site to be rendered…).
	Jarc additionally discloses the simulation is an interactive one that involves the simulation processing component 102 receiving a number of inputs from the other components of the system based on user manipulation of those components within the simulation. The simulation processing component also provides a number of outputs based on those inputs, where the outputs can coordinate the components of the simulation system and provide output to users of the system via any of different types of output devices (display screens, audio speakers, motors, etc.) provided on one or more of the components of the system 100 (¶ 33). However, Jarc appears to be silent on but Hooper which relates to computing techniques for generating virtual reality sessions (col 1, lines 6-7) teaches or at least suggests a trainee VR headset (at least col 1, lines 24-49: visual component of a virtual reality may be displayed either on a computer screen or with a stereoscopic head-mounted display (HMD)…). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the head-mounted display of Hooper within Jarc so as to predictably provide an enhanced simulator system for medical procedure training that would provide an additional or alternative visual output device to a trainee.
	Jarc as modified by Hooper teaches or at least suggests a haptic medical tool for the trainee to manually manipulate during the simulation of the selected medical procedure; a haptics medical simulation system that is configured to render the manual manipulations of the haptic medical tool by the trainee into the VR OR scene with respect to the simulated patient, wherein the VR simulation system and the haptics medical simulation system are coordinated by a surface sharing module defined with respect to the haptic medical tool (at least Jarc: ¶ 3: A simulator unit… can be coupled to a surgeon console instead of the actual other system components, to provide a surgeon with a simulation of performing the procedure. With such a system, the surgeon can learn how simulated instruments respond to manipulation of the console controls; ¶¶ 6, 8: generating a virtual environment using position signals that describe at least one of a position and a configuration of a physical surgical instrument relative to a physical surgical site. The simulation processing component updates the virtual environment according to changes in the position signals and according to control signals corresponding to inputs by a user of the system. The updating of the virtual environment comprises moving a virtual surgical instrument within the virtual environment, where an interaction of the virtual surgical instrument with a virtual surgical site of the virtual environment is defined at least partly by a physical relationship between the physical surgical instrument and the physical surgical site The simulation processing component outputs a representation of a simulation state signal indicative of a current state of the virtual environment. Various implementations can include a dummy instrument, anatomical model, control console, display device, teleoperable medical device, and/or other variations…; ¶ 21: use of an anatomical model in simulated medical procedures that include the use of both teleoperated and manual surgical instruments; ¶ 38: simulation processing component 102 can use the inputs to update a virtual environment of the simulation), ([Claim 20]) wherein the VR simulation system is further configured to post-process the rendered manual manipulations of the haptic medical tool by the trainee (at least Jarc: ¶ 7: coordinating a simulated medical procedure using a simulation processing component and receiving position signals based on one or more positions of elements of a teleoperable medical device moved by at least one trainee during the simulated medical procedure. The elements are physically positionable relative to a physical surgical site in order to perform the simulated medical procedure. Simulation state signals are determined based on the position signals, where the simulation state signals are indicative of a current state of the simulated medical procedure including integration of the position signals from the teleoperable medical device. The simulation state signals are sent to at least one output device operative to output a representation of the simulation state signals. Various implementations of the method can include receiving the position signals in a simulated setup procedure for setup tasks performed by a trainee, and/or in a simulated surgical operation following the simulated setup procedure, outputting real-time feedback information to at least one trainee performing the tasks, and other variations; figure 12 and associated text; ¶ 35:…output a representation of the simulation state signals. The representation can be output using a variety of types of output, such as graphical (e.g., fully virtual/synthetic images, fully camera images, or combined camera/virtual images), tactile, haptic, aural, etc. For example, in a simulated setup procedure, the output representation can include graphical representations of physical instruments, displayed visual statuses, notifications, visual text and markers, audio cues and other output, haptic responses, and/or other output; ¶ 89: the simulation processing component processes visual overlay data to be overlaid on received images…such visual overlays can include text, graphics, and interface objects which provide feedback information such as alerts, instructions, etc. In some implementations, the visual overlays can provide indicators to instruct where arms, surgical instruments, or other components of the system should be positioned; ¶ 122: Indications can also be displayed to indicate the status of the arms relative to desired positions in a particular stage or block of a setup procedure…the highlight 608 can be of a particular color, pattern, or other distinguishing mark. A legend 610 can indicate that particular problem that indicated by highlight 608, which in this case is that the left manipulator arm (Patient Side Manipulator, PSM) 604 is not facing forward enough, e.g., toward an anatomical model…; ¶ 124: virtual reality or other generated images such as those of screen 600, and/or augmented reality (AR) ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest to users; ¶ 150:…the display screen 726 on the vision side cart 708 can display the same environment displayed on the screen 740 of the console 704. This allows an assistant user to view the scene that the console user is viewing, allowing greater assistance during the operation procedure; ¶ 182:…ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest, such as patient cart setup joints having incorrect positions highlighted).
	Jarc appears to be silent on but Hooper which relates to computing techniques for generating virtual reality sessions (col 1, lines 6-7) teaches or at least suggests
operate at respective frame rates of at least 90 frames per second to yield the 3D VR interactive simulation of the selected medical procedure (col 1, lines 21-22: virtual reality may include audio and haptic components, in addition to a visual component; col 4, lines 42-45: game event data for a game session may be obtained via at least two game-state data capture techniques operating in parallel on a remote server as the virtual reality game session is being created on a VR gaming device; col 6, lines 38-39: parallel computing, such as virtual reality applications; col 10, lines 3-13: instruction execution underlying a virtual reality session may be performed across a plurality of parallel execution threads. For example, a VR object update thread 502 may process input, determine corresponding state updates for various virtual reality objects, and provide associated graphics engine function calls to a rendering thread 504. Rendering thread 504 may determine how the virtual reality objects should be rendered in accordance with the virtual reality objects' updated states and provide rending instructions to graphics API 224; col 11, lines 9-10: the virtual reality output instructions may also correspond to audio output, haptic output…; col 11, lines 20-22: a VR session capture thread 506 may be initiated by VR session capture component 238 in parallel with the VR session thread and the rendering thread; col 14, lines 64-67…graphics processing unit 208 may sample the generated visual data at particular frame rate (e.g. ninety frames per second (FPS)) and provide an output signal to VR output display device (optional) 214, causing VR output display device (optional) 214 to render a current state of the virtual reality scene; col 20, lines 27-32: graphics processing unit 208 may sample the generated visual data at particular frame rate (e.g. ninety frames per second (FPS)) and provide an output signal to VR output display device (optional) 214, causing VR output display device (optional) 214 to render a current state of the virtual reality scene). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the claimed features, as taught by Hooper within Jarc to predictably provide an enhanced simulator system for medical procedure training that would allow rendering a VR OR scene as claimed by generating visual data at particular frame rate (e.g. ninety frames per second (FPS)) and providing an output signal to VR output display device, causing VR output display device to render a current state of the virtual reality scene.
	Jarc as modified by Hooper appears to be silent on but MEGLAN which relates generally to surgical simulators (¶ 4) teaches or at least suggests uninterrupted 3D VR interactive simulation of the selected medical procedure (at least ¶ 13: render the real time computer graphics generated video representation in 3D as left and right real time computer graphics generated video representations that are viewable through left and right sides, respectively, of the dual-eye eye piece to provide depth of view; ¶ 97: generator 50 continuously provides the updated 3D simulation to the processor 100 as real time simulation state data 340. The processor 100 continuously renders the data 340 into the video representation 350…; 98: The simulator 10 records information relating to the simulation (e.g., the continuous 3D simulation, the real time simulation state data 340, the real time computer graphics generated video representations 350, 400, the forces imparted by one or more simulated instruments 370,780 on the patient, objective analyses of the user's performance). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the continuously updated 3D simulation feature of MEGLAN within Jarc as modified by Hooper so as to predictably provide an enhanced simulator system for medical procedure training that would appropriately simulate real-world situations by enabling rendering of the 3D real time computer graphics generated video representation from real time simulation data.
Re claims 2 and 20:
	[Claim 2]  Jarc as modified by Hooper and MEGLAN teaches or at least suggests wherein the VR simulation further comprises displaying at least one of: anatomy (at least Jarc: ¶ 6: Various implementations can include…anatomical model…; ¶ 83: a 3-D virtual environment can be displayed, including virtual anatomical structures that appear similarly to corresponding real anatomical structures).
	 [Claim 20]  Jarc as modified by Hooper and MEGLAN teaches or at least suggests to incorporate into the VR simulation procedure-related medical information including at least one of: patient related information comprising anatomical information  (at least Jarc: ¶ 6: Various implementations can include…anatomical model…; ¶ 83: a 3-D virtual environment can be displayed, including virtual anatomical structures that appear similarly to corresponding real anatomical structures).
Re claim 17:
	[Claim 17]  Jarc as modified by Hooper and MEGLAN teaches or at least suggests wherein the haptic input simulation information comprises sensed motion and touch of the trainee (at least Jarc: ¶ 38: if a user moves levers, joysticks, or dials, selects particular buttons or touchscreen, or selects other controls, corresponding signals are provided to the simulation processing component 102; ¶ 66: static registration techniques can be used, where the user can move manipulator arms and instruments of the patient side cart 108 to touch the surface of the model at one or more known location…; ¶ 157: display screen 940 displays a virtual environment generated by the simulation processing component 104, which can be a 2D or 3D environment, and can be displayed on a touch-responsive screen).
Response to Arguments
Applicant's arguments filed on 05/10/2022, in reference to the newly amended limitations, have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715